*1126ORDER
This matter was before this court pursuant to an order issued to both parties to appear and show cause why the issues raised in this appeal should not be summarily resolved. After reviewing memoranda submitted by the parties and after hearing counsel in oral argument, this court concludes that cause has not been shown.
We believe the trial justice was correct in her award of alimony and in her order requesting the plaintiff/husband to maintain the defendant/wife as a beneficiary of his life insurance plan. However, as the trial justice specifically found that the husband’s non-disability military retirement pension was not marital property, this court is of the opinion that the secondary survivor’s benefits cannot be included in the equitable distribution by the Family Court. Consequently we believe the trial justice erred in her order requiring the husband to maintain his former wife as a beneficiary of the survivor’s benefits of his pension and that particular order must be reversed.
The plaintiff’s appeal is sustained in part and denied in part. The judgment appealed from is affirmed in part and reversed in part and the case is remanded to the Family Court with directions to modify its judgment accordingly.